        Case 7:15-cv-00097-ADA Document 368 Filed 02/26/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                            MIDLAND-ODESSA DIVISION


FINALROD IP, LLC, R2R AND D,                   §
LLC,                                           §
              Plaintiffs                       §        MO-15-CV-00097-ADA
                                               §
-vs-                                           §
                                               §
JOHN CRANE, INC., JOHN CRANE                   §
PRODUCTION SOLUTIONS, INC.,                    §
ENDURANCE LIFT SOLUTIONS                       §
INC.,                                          §
             Defendants                        §


 ORDER REGARDING PLAINTIFFS’ AND DEFENDANTS’ MOTIONS TO EXCLUDE

       Before the Court are the following five motions to exclude:

       1) Defendants’ (hereinafter “John Crane”) motion to exclude the opinions and testimony

          of Marcus D. Reading (“Reading motion”).. ECF No. 290 Ex. 1.

       2) John Crane’s motion to exclude certain opinions and testimony of Chris Hetmaniak

          (“Hetmaniak motion”). ECF No. 293 Ex 2.

       3) Plaintiffs/Counter-Defendants’ (hereinafter “Finalrod”) motion to partially exclude

          expert opinions and testimony of Scott Beckwith (“Beckwith motion”). ECF No. 297

          Ex. 1.

       4) Finalrod’s motion to partially exclude expert opinions and testimony of Dr. Henry

          Crichlow (“Crichlow motion”). ECF No. 299 Ex. 1.

       5) Finalrod’s motion to partially exclude expert opinions and testimony of W. Todd

          Schoettelkotte (“Schoettelkotte motion”). ECF No. 301 Ex. 1.

       The Court scheduled a hearing on February 21, 2020 for these motions.
        Case 7:15-cv-00097-ADA Document 368 Filed 02/26/20 Page 2 of 2




       For the reasons described at the hearing, the Court GRANTS the Reading motion and the

Hetmaniak motion and DENIES the Beckwith motion, the Crichlow motion, and the

Schoettelkotte motion.



SIGNED this 26th day of February, 2020.




                                   ALAN D ALBRIGHT
                                   UNITED STATES DISTRICT JUDGE
